This is an original action in quo warranto, in which Charles J. Van Den Eynden seeks to oust the defendant as a member of the board of education of the St. Bernard city school district.
The prayer of the petition is that the defendant be ousted, and that the relator be adjudged entitled to the office.
It appears from the evidence that the board of *Page 122 
education of the St. Bernard city school district claimed a vacancy in the board by reason of the relator's removal from the district; that the relator purchased a residence in Mt. Airy, which is without the St. Bernard city school district; that he is living in the residence at Mt. Airy with his wife and two minor children; and that he is sending his two minor children to the Mt. Airy public school.
The relator claims he still owns residence property in St. Bernard, and has some furniture in the residence, and denies that under the facts he has disqualified himself from holding office as a member of the board of education of the St. Bernard city school district, and claims that he expects, at some future time, to return to St. Bernard, but does not know when.
Section 4748, General Code, deals with vacancies in any board of education. The pertinent part of the section provides that:
"A vacancy in any board of education may be caused by * * * removal from the district * * *."
The lexicographers define removal as a change of place, especially of habitation.
The court is of opinion that, under the facts in this case, the relator removed from the district within the meaning of the statute.
The prayer of the relator will be refused, and the petition dismissed.
Petition dismissed.
MILLS and CUSHING, JJ., concur. *Page 123